Title: From Thomas Jefferson to William Short, 3 April 1786
From: Jefferson, Thomas
To: Short, William



Dear Sir
London Apr. 3. 1786.

Since my last, which gave you reason to expect I should leave this place tomorrow, I find I shall not be able to get away so soon. Nor can I indeed fix a day; tho’ my expectations are that it will  not be many before I shall leave it. Your’s on the subject of the prisoners came safely to hand. I shall be obliged to you if you will write, as of your own motion, to enquire what will be the amount of the sums requisite for their discharge; I mean their subsistence and costs of prosecution. This information will enable me to decide what to do on my return.
No news from America since I wrote you last, and nothing here worth communicating to you. I trouble you with the inclosed for Mrs. Barclay. Do not forward any more letters to me to this place. I am with sincere esteem Dr. Sir, Your friend & servt.,

Th: Jefferson

